Citation Nr: 0512297
Decision Date: 05/04/05	Archive Date: 06/28/05

DOCKET NO. 03-27 298                        DATE MAY 04 2005


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for a right knee disability.

REPRESENTATION

Appel1ant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) from August 2001 and November 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. In that determination, the RO denied the appe11ant's claim of entitlement to service connection for a right knee disorder. The appe11ant disagreed and this appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

Service medical records show that in service the veteran complained of right knee pain. He was found to have a congenital bipartite patella and chondromalacia. Diagnoses on VA examination in March 2001 as well as examinations by private medical providers include bipartite patella, described as a "normal variant," and degenerative joint disease. The RO has denied service connection on the basis that bipartite patella is a congenital defect which is not a disease or injury within the meaning of applicable legislation. 38 C.F.R. § 3.303(c) (2004). However, this does not address the current diagnosis of degenerative joint disease and its relationship, if any, to the chondromalacia and complaints of pain in service. Accordingly, further medical opinion is necessary to resolve the claim. The case is REMANDED for the fo11owing:

The claims file should be forwarded to the 2001 VA examiner (or, if that examiner is not available, a suitable substitute) for an addendum to the March 2001 examination expressing an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent

- 2 


or better) that the current degenerative joint disease, or any disabling non-congenital condition of the right knee, is related to the chondromalacia and complaints of pain in service. The examiner should provide the rationale for the opinion. The veteran may be examined if the reviewer/examiner deems this necessary.

After RO adjudication, if the benefit sought on appeal is not granted, the case should be returned to the Board, following completion of the usual appellate procedures. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 3 



